Citation Nr: 9924343	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-21 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 30 percent disability 
evaluation for vericose veins of both legs, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971. 

This appeal arises from a July 1998 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO reduced the veteran's 
disability rating for his service-connected vericose veins of 
both legs from 30 percent to 10 percent.  


REMAND


In a May 1972 rating action, the RO granted service 
connection for vericose veins, bilateral, postoperative on 
left, evaluated as 10 percent disabling.  In a March 1988 
rating action, the RO increased the disability rating for 
vericose veins from 10 percent to 30 percent.  

In an April 1998 notice sent to the veteran, the RO proposed 
to reduce the evaluation for the veteran's vericose veins 
from 30 percent to 10 percent.  This proposal was based on 
evidence which included a July 1997 VA examination report, 
and an addendum dated in February 1998. 

By a July 1998 rating action, the RO reduced the disability 
rating for vericose veins from 30 percent to 10 percent.  A 
Notice of Disagreement (NOD) was received in September 1998.  
A Statement of the Case was issued in October 1998, and a 
substantive appeal was received in November 1998.

The veteran was afforded a hearing in April 1999.  During his 
hearing, he stated that he was scheduled for a VA examination 
of his vericose veins at the Huntington, West Virginia VA 
Medical Center later that same month.

The Board finds that a remand is required in order for the RO 
to obtain this examination report.  Under 38 C.F.R. § 
3.344(c) (1998), if a rating has been in effect for 5 years 
or more, the provisions of 38 C.F.R. § 3.344(a) must be 
complied with in any rating reduction.  The latter provision 
requires that there be material improvement in the disability 
before there is any rating reduction.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286-87 (1992).  As mentioned 
above, the 30 percent evaluation for the veteran's vericose 
veins was in effect from March 1988, more than 5 years prior 
to the July 1998 rating decision proposing reduction, and the 
notice thereof.  As such, the pertinent matter at issue is 
whether material improvement in the veteran's disability was 
demonstrated in order to warrant a reduction in such 
compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life. 38 C.F.R.     § 3.344(a); see Kitchens; 
Brown, supra.  

Accordingly, as there may be a VA examination report 
pertaining to the veteran's vericose veins which is pertinent 
to the issue on appeal, and a remand is required for an 
attempt to obtain this evidence.  The VA's statutory duty to 
assist the veteran includes the obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following actions: 

1.  The veteran should be contacted and 
asked to provide a list of all health 
care providers who have treated him for 
his vericose veins since July 1997 which 
are not already of record.  The RO should 
then attempt to obtain records of all 
treatment identified which are not 
currently associated with the claims 
file.

2.  The RO should contact the Huntington, 
West Virginia VA Medical Center for the 
purpose of obtaining the veteran's VA 
examination report from his April 1999 
examination.  This report should then be 
associated with the claims file.

3.  After completing the requested 
development, the RO should undertake any 
other additional development deemed 
necessary, and then readjudicate the 
issue of entitlement to restoration of a 
30 percent disability evaluation for 
vericose veins of both legs, currently 
rated as 10 percent disabling.

If the claim is denied, the veteran and his representative 
should be issued a supplemental statement of the case and 
given the opportunity to respond thereto. The case should 
then be returned to the Board of Veterans' Appeals for 
further appellate consideration, if otherwise in order.
	    
The Board intimates no opinion as to the outcome warranted in 
this matter.  No action is required of the veteran until he 
is notified by the RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

